Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimers and Applicant’s arguments are sufficient to overcome rejection under Double Patenting rejections set forth in the previous Office Action.

Independent claim 1 drawn to a method for preparing a durable sheet material comprising fungal biomass, comprising: (a) causing an aqueous polymer solution, comprising a solvent and a polymer, to infiltrate an inactivated fungal biomass to a fungal biomass: polymer loading ratio of between 25:75 and 75:25; and (b) curing the biomass to remove solvent from the biomass and form the durable sheet material, wherein the inactivated fungal biomass comprises a cohesive fungal biomass.

Reasons for allowance can be found in Non-Final Office Action issued on 2/16/2022.
The new search does not result in a reference covering the subject matter of independent claim 1 and dependent claims.
 The closest prior art found is represented by Appels et al (Fabrication factors influencing mechanical, moisture- and water-related properties of mycelium-based composites, Materials and Design, 161(2019), pages 64-71) and Shi et al (Evaluation of Biodegradable Films Made of Waste Mycelium and Poly (Vinyl Alcohol) on the Yield of Pak-Choi, J Polym. Environ. (2012) 20, pages 492—500). 
Appels teaches Mycelium-based composites result from the growth of filamentous fungi on organic materials such as agricultural waste streams. These novel biomaterials represent a promising alternative for product design and manufacturing both in terms of sustainable manufacturing processes 
However, Appels does not teach a polymer claimed. 
Shi teaches a 0.3 mm durable composite sheet comprising 3 grams of waste mycelium/fungal Biomass in 30 mL of 1 wt.% KOH solution and 1 g PVA, 0.5 mL glycerol 20 mL deionized water were added into the beaker. After pH adjustment to neutral and homogenization, the resulting solution is applied on  a polypropylene substrate. The composition is dried at room temperature and peeled from the substrate.
However, Shi does not teach a cohesive fungal biomass.
As a result, independent claim 1 and dependent claims 2-14 and 19-26 are allowed.

 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765